Citation Nr: 0422411	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-34 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the above claims.  The RO in Los 
Angeles, California, currently has jurisdiction over the 
case.

In April 2004, the veteran testified at a videoconference 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder.

The claims of entitlement to service connection for hearing 
loss and tinnitus, and the underlying issue of entitlement to 
service connection for a psychiatric disorder which is 
reopened herein, are addressed in the REMAND portion of the 
decision and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1956, the RO denied service connection for a 
psychiatric disorder.  The veteran did not appeal this 
decision.

2.  New evidence received since the June 1956 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a psychiatric disorder 
and raises a reasonable possibility of substantiating that 
claim.

CONCLUSIONS OF LAW

1.  The June 1956 RO decision which denied service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2003).

2.  The evidence received since the June 1956 RO decision is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for a psychiatric 
disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  However, the Board need not discuss 
the limited application of the VCAA in the new and material 
evidence claim, given the favorable disposition of that issue 
as decided herein.  The claim of entitlement to service 
connection for a psychiatric disorder on the merits is the 
subject of the Remand portion of this decision.

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence was received in March 
2002, the new regulatory criteria are applicable.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

In June 1956, the RO denied entitlement to service connection 
for a psychiatric disorder.  The veteran was notified of this 
decision of his appellate rights by letter dated June 14, 
1956.  He did not appeal.  Thus, the June 1956 decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  At the time of the June 1956 rating decision, there 
was no evidence of record linking the asserted psychiatric 
disorder to the veteran's period of active service.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Subsequent to the June 1956 rating decision of the RO, the 
evidence of record has included VA hospital treatment records 
dated from February 1956 to August 1956 suggesting the 
veteran was being treated for anxiety reaction with marked 
phobic features.

Additionally, private outpatient treatment records dated from 
August 1989 to October 2002 show intermittent treatment for 
symptoms associated with a psychiatric disorder.  VA 
outpatient treatment records dated from June 2002 to 
September 2002 also show treatment for symptoms associated 
with a psychiatric disorder.

A lay statement from the veteran's brother dated in February 
2003 shows that he asserted that upon the veteran's return 
from service, he exhibited symptoms which included 
depression, withdrawal and fear.  He indicated that during 
1955 or sometime in 1956, he was treated by a private 
physician and by VA for symptoms associated thereto.

A letter from the veteran's current psychiatrist dated in 
April 2004 shows that the veteran had been treated for an 
anxiety disorder, not otherwise specified, and dysthymic 
disorder on an intermittent basis since January 1990.  He 
added that the veteran had provided a history of symptoms 
dating back to his period of service.

During his April 2004 video-conference hearing, the veteran 
asserted that his symptoms associated with a psychiatric 
disorder began during his period of active service while on a 
tour of duty in Japan.  He added that his symptoms had 
continued since, but that he had sought treatment 
intermittently.

The foregoing additional evidence, when viewed in its 
entirety, constitutes both new and material evidence.  This 
evidence is clearly new in that it was not previously of 
record.  Moreover, it is material, in that the new evidence, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, mainly in-service incurrence and 
continuity of symptomatology, thus raising a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board concludes that the evidence submitted subsequent to the 
June 1956 rating decision is new and material and the claim 
is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  The appeal is granted to this extent only.




REMAND

Unfortunately, a remand is required in this case.  In May 
2004, after the issuance of the September 2003 statement of 
the case (SOC), the veteran's representative submitted a 
statement from Cary Glass, M.D.  This document has not been 
considered by the RO; therefore, remand is warranted for the 
issuance of a supplemental statement of the case (SSOC).  
38 C.F.R. § 19.31.  The veteran's representative has also 
argued that outpatient treatment records from the Sepulveda 
VA Medical Center (VAMC) dated from June 2002 to September 
2002 and a lay statement from the veteran's brother dated in 
February 2003 have not been considered by the RO.  This 
evidence should also be addressed in an SSOC.  

Remand is also required in order to obtain potentially 
relevant medical records.  The veteran has stated that he 
received medical treatment at the Long Beach VAMC from 1960 
to 1965.  Records from Kaiser Permanente and the Sepulveda 
VAMC dated through 2002 are of record; however, the veteran 
has reported receiving more recent treatment at these 
facilities.  Finally, in November 1955 K.E. Wilcox, M.D. 
stated that he had been treating the veteran for a psychosis.  
The veteran also indicated in his February 1956 claim that he 
was treated for psychiatric problems by Dr. W. Hollider in 
Davenport, Iowa, in January 1956.  Efforts to obtain these 
records should be made on remand, and the veteran should be 
scheduled for appropriate VA examinations, as discussed 
below.  

Accordingly, this case is REMANDED for the following:

1.  Make arrangements to obtain the 
veteran's treatment records for 
psychiatric problems, hearing loss, and 
tinnitus from the Long Beach VAMC, dated 
from 1960 to 1965; Kaiser Permanente, 
dated from 2002 to present; the Sepulveda 
VAMC, dated from 2002 to present; K.E. 
Wilcox, M.D., dated in 1955; and Dr. W. 
Hollider in Davenport, Iowa, dated in 
1956.  

2.  After the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
afford the veteran VA psychiatric and 
audiology examinations.  Send the claims 
folder to the examiners for review and 
ask the examiners to state in the reports 
if the claims folder was reviewed.  A 
complete history of the claimed disorders 
should be obtained from the veteran.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.  

The psychiatric examiner is requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any 
psychiatric disorder found to be present.  
The examiner should state whether it is 
at least as likely as not that any 
currently diagnosed psychiatric disorder 
had its onset during active service (or, 
if a psychosis is present, within one 
year of the veteran's separation from 
service) or is related to any in-service 
disease or injury.  

The audiology examiner is requested to 
state whether it is at least as likely as 
not that any currently diagnosed hearing 
loss or tinnitus had its onset during 
active service or is related to any in-
service disease or injury, including 
noise exposure from gun batteries.  

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.

5.  Thereafter, review the claims folder and 
ensure that ensure that all of the foregoing 
development have been conducted and completed 
in full.  Specific attention is directed to 
the examination reports.  Ensure that the 
medical reports are complete and in full 
compliance with the above directives.  If the 
reports are deficient in any manner or fail 
to provide the specific information 
requested, they must be returned to the 
examiners for correction. 38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish him 
and his representative a supplemental 
statement of the case and afford a reasonable 
period of time within which to respond 
thereto.  The SSOC must address the April 
2004 statement from Cary Glass, M.D., the 
outpatient treatment records from the 
Sepulveda VAMC dated from June 2002 to 
September 2002, and the lay statement from 
the veteran's brother dated in February 2003, 
as well as any additional information 
obtained as a result of this remand.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



